          Case 1:19-cr-03113-JB Document 245 Filed 07/13/20 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                      Plaintiff,
vs.                                                         No. 1:19-cr-03113-JB

TOMAS SANCHEZ,

                      Defendant.

          MOTION TO REVOKE ORDER OF DETENTION PENDING TRIAL

       Tomas Sanchez, by counsel, The Law Office of Ryan J. Villa, by Ryan J. Villa, pursuant

to 18 U.S.C. § 3145(b) respectfully requests the Court revoke U.S. Magistrate Judge Mozlen’s

Order [Doc. 126] detaining Mr. Sanchez pending trial and release him on conditions to a third-

party custodian under the supervision Pretrial Services.

                                            BACKGROUND

       Following review of Mr. Sanchez’s Motion for Review of Detention Order and Renewed

Motion for Immediate Release [Doc. 197] Judge Molzen entered a Memorandum Opinion and

Order denying the Motion on June 29, 2020. See Order [Doc. 230]. As Judge Molzen’s Order

explains, at Mr. Sanchez’s initial detention hearing in September of last year, both the court and

probation determined that despite the rebuttable presumption of detention, conditions of release

could be fashioned to assure Mr. Sanchez’s appearance at trial and assure the safety of the

community. See MOO at 1-2 (citing 18 U.S.C. § 3142(e)(3)(A)).

       Mr. Sanchez was later found to have violated a condition of release for communicating

with Co-Defendant Robert Padilla via phone and was remanded into custody on October 31, 2019.

Id. at 2. While this was no doubt a serious violation of his conditions of release, the evidence at


                                                1
          Case 1:19-cr-03113-JB Document 245 Filed 07/13/20 Page 2 of 9



the October 31 hearing revealed that Mr. Sanchez did not plan or set out to communicate with Mr.

Padilla. Instead it appears Mr. Sanchez happened to be with Mr. Padilla’s then girlfriend, when

Mr. Padilla called her from the detention facility where he was being held and asked to speak to

Mr. Sanchez. Though Mr. Sanchez should have declined the invitation to speak to Mr. Padilla,

this spontaneous situation is much different than if Mr. Sanchez conspired with Mr. Padilla to

arrange the phone call. In any case, Mr. Sanchez does not contest the validity of his remand for

this conduct, but instead points out that he has since served over eight months for the violation.

This fact should be considered by the Court in determining whether to release Mr. Sanchez on

conditions now. To be sure, this eight months plus detention has taught Mr. Sanchez the

consequences of violating the Court’s conditions of release and serves as a deterrent to any future

violations.

       Furthermore, the reasons for his release back in September of 2019 still strongly dictate

that there are conditions of release that can be fashioned, which overcome the presumption of

detention. Mr. Sanchez is the sole caretaker and parent to his 9-year-old son. The mother of his

son died tragically of an overdose. The government wrongly blames Mr. Sanchez for her death

based on an intercepted phone call in which it is alleged that a grieving Mr. Sanchez questions

whether he might be responsible. However, there is no evidence that he is. Allegedly, he simply

questioned it himself while talking about her death on an intercepted call. Aside from this alleged

call, there is no evidence that Mr. Sanchez is responsible or that his alleged drug trafficking

supplied the decedent with the drugs she took that led to her overdose. Regardless, since her

passing, Mr. Sanchez has been the sole caretaker for his young son. As a result of Mr. Sanchez’s

incarceration, his son has lived with Mr. Sanchez’s sister. However, like all children that age, he


                                                2
          Case 1:19-cr-03113-JB Document 245 Filed 07/13/20 Page 3 of 9



needs his father. His son has struggled without his father and due to the tragic loss of his mother,

has required counseling and extensive emotional support.

       In addition, to Mr. Sanchez’s family circumstances, the facts of the instant case and the

charges do not support detention. Although charged with a crime that carries the rebuttable

presumption of detention, Mr. Sanchez’s three counts are all charged pursuant to 21 U.S.C.

841(b)(1)(C), meaning there is no mandatory minimum, and the maximum possible sentence is 20

years. Because his criminal history is minimal, it also appears that even if convicted, Mr. Sanchez

is eligible for the safety valve pursuant to 18 U.S.C. § 3553(f). Even if the allegations are true,

Mr. Sanchez’s role in the alleged drug conspiracy was minor at best. Thus, he is not facing a

substantial guideline sentence that might suggest he is more likely to flee or continue violating his

conditions of release if released by this Court.

       What is more, the weight of evidence against Mr. Sanchez favors release. He is charged

in the primary conspiracy charge, Count 1, for allegedly conspiring to sell cocaine and fentanyl,

but he is not accused of selling other drugs that some co-conspirators are alleged to have

distributed, including crack, methamphetamine and heroin. See Indictment at 1-5 [Doc. 2]. He is

also charged in two rather curious possession with intent to distribute counts, in Counts 6 and 7,

which accuse him of possession with intent to distribute fentanyl and cocaine from October 17,

2018 through November 8, 2018, respectively. See Id. at 6-7. These counts are curious in that

Mr. Sanchez was never found to be in possession of either substance. It is assumed all three counts

are based on intercepted phone calls in which code was alleged to be used for the two drugs at

issue. There is no other evidence that corroborates that Mr. Sanchez indeed possessed these two

substances with intent to distribute them, outside of alleged intercepted phone calls. Lacking any


                                                   3
          Case 1:19-cr-03113-JB Document 245 Filed 07/13/20 Page 4 of 9



other evidence to support these counts, the Court should consider the weight of the evidence

against Mr. Sanchez to be light.

       Further, unlike many accused of drug crimes that come before this Court, Mr. Sanchez had

gainful employment before his indictment in this case. He worked for an insurance company for

nine months before his arrest. Although he suffers from a variety of health conditions, Mr. Sanchez

believes he can become reemployed upon release. If released Mr. Sanchez has several family

members in Albuquerque, including his mother and sister. His sister who was previously assigned

to be his third-party custodian, and who has custody of his son, continues to be willing to be a

third-party custodian for Mr. Sanchez. All of his ties are to the State of New Mexico making it

very unlikely he would flee the jurisdiction and providing him a place to reside where pretrial

services can monitor him.

       Finally, while the COVID-19 pandemic also presents reasons to release Mr. Sanchez

because he has medical conditions that makes him more susceptible to death or hospitalization

should he contract the disease,1 Mr. Sanchez submits that even without the pandemic, release is

appropriate given all of the circumstances.

                                                ARGUMENT

       While release was likely not warranted in October 2019 following Mr. Sanchez’s violation,

now eight months later, the analysis has changed. In her MOO, Judge Molzen was concerned that

releasing Mr. Sanchez in October would affect the integrity of the judicial process given his


1
 Mr. Sanchez is obese, and research findings published by the Center for Disease Control (CDC) indicates
that having obesity (body mass index of 30 or higher) puts individuals at an increased risk of suffering
severe illness should they contract COVID-19. See Summary of Recent Changes published online at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html
                                                   4
          Case 1:19-cr-03113-JB Document 245 Filed 07/13/20 Page 5 of 9



violation. However, now that Mr. Sanchez has remained incarcerated for eight months without

incident, release would not impair the integrity of the judicial process because the eight-month

incarceration serves as adequate punishment for Mr. Sanchez’s violation and a deterrent against

future violations. The remainder of Judge Molzen’s MOO dealt with a release analysis based on

COVID-19. Id. at 4-6. As indicated, while COVID-19 is one factor for this Court to consider,

Mr. Sanchez is not seeking a temporary release from custody pursuant to 18 U.S.C. § 3142(i) in

the instant Motion, but instead a de novo review of his detention pursuant to Section 3145(b). To

be sure, his release will make it less likely that he contracts the virus than if he continues to be

detained in the Cibola County Jail. A recently published study from researchers at John Hopkins

and UCLA indicates that prisoners, like Mr. Sanchez, are 550 percent more likely to contract

COVID-19 and 300 percent more likely to die of COVID-19 related complications than non-

incarcerated members of the U.S. population.2

       In reviewing a magistrate’s order pursuant to Section 3145(b), the District Court conducts

a de novo review of the facts with no deference to the magistrate judge’s findings. See United

States v. Koening, 912 F.2d 1190 (9th Cir. 1990). In performing this review, the Court may, in its

discretion, rely upon the record developed before the magistrate or conduct additional evidentiary

hearings. See id. The Bail Reform Act requires that the Court “bear in mind that it is only a ‘limited

group of offenders’ who should be denied bail pending trial.” United States v. Shakur, 817 F.2d

189, 195 (2nd Cir. 1987) (quoting S. Rep. No. 98-225 at 7, as reprinted in 1984 U.S.C.C.A.N.



2
 See Saloner B, Parish K, Ward JA, DiLaura G, Dolovich S. COVID-19 Cases and Deaths in Federal and
State Prisons. JAMA. Published online July 08, 2020. doi:10.1001/jama.2020.12528, available at
https://jamanetwork.com/journals/jama/fullarticle/2768249; also reported on by Alexandra Sternlicht,
Forbes Business available at https://www.forbes.com/sites/alexandrasternlicht/2020/07/08/prisoners-550-
more-likely-to-get-covid-19-300-more-likely-to-die-new-study-shows/#749f4bf43a72
                                                  5
           Case 1:19-cr-03113-JB Document 245 Filed 07/13/20 Page 6 of 9



3182, 3189); see United States v. Salerno, 481 U.S. 739, 755 (1987) (suggesting that “detention

prior to trial or without trial is the carefully limited exception” to liberty before trial). One charged

with a crime is, after all, presumed innocent. Stack v. Boyle, 342 U.S. 1, 4 (1951). A single

individual unnecessarily detained before trial is one individual too many, and the increasing use

of the practice places tremendous wear on our constitutional system. United States v. Montalvo-

Murillo, 495 U.S. 711, 723–24 (1990) (Stevens, J., dissenting, joined by Brennan and Marshall,

JJ.). Due to the crucial interests involved, it follows that a “case-by-case” approach is required at

any stage of the case in assessing the propriety of pretrial detention. See United States v. Gonzales

Claudio, 806 F.2d 334, 340 (2d Cir. 1986) (discussing due process analysis for evaluating the

propriety of prolonged pretrial detention, and the interests at stake) (citations omitted), cert.

dismissed sub nom., Melendez-Carrion v. United States, 479 U.S. 978 (1986).

Mr. Sanchez has already rebutted the presumption of detention

        Mr. Sanchez rebutted the presumption and was placed on conditions in October of 2019.

This was because he has a very minimal criminal history with no felony arrests or convictions,

was the sole caretaker for his 9-year-old son, was employed, had local ties, the weight of the

evidence against him was minimal, and he is considered to have a smaller alleged role in the

alleged criminal conspiracy. These facts support that there are conditions that can reasonably

assure his appearance in court and the safety of the community. See 18 U.S.C. § 3142(g)

(identifying factors the court should take into account). However, once he violated his conditions,

remand was ordered. Mr. Sanchez now submits he has rebutted the presumption notwithstanding

his violation, and established that conditions exist as contemplated by Section 3142(g), because of

his eight-month incarceration that resulted from his violation. Our criminal justice system is


                                                   6
           Case 1:19-cr-03113-JB Document 245 Filed 07/13/20 Page 7 of 9



premised, at least in part, on the notion that incarcerating individuals for violating the law teaches

them not to do it again and deters others who may consider doing the same. Accordingly, the

Court should consider the deterrent effect Mr. Sanchez’s incarceration has had on him. This is a

fact that was obviously not present at the time of his October remand.

         Moreover, like before his violation, there are conditions that the Court can impose to ensure

Mr. Sanchez’s appearance in Court and the safety of the community. As noted, Mr. Sanchez’s

sister can be his third-party custodian and will allow him to reside with her. Mr. Sanchez can also

be placed on electronic monitoring as an additional layer of protection. Further, he can be

supervised by Pretrial Services, who can ensure that he is working or actively seeking work,

undergoing counseling and treatment, and complying with his conditions of release.

The Court should consider the likely length of delay until trial that Mr. Sanchez faces if he
remains in detention due to the complex nature of this case and the pandemic

         As discussed, Mr. Sanchez has been in custody on this case since October of 2019. Thus,

if kept in custody until the current trial date, Mr. Sanchez will spend more than a year and a half

in pretrial detention. Because of the pandemic, trials have not occurred since early March. This

means there is likely a growing backlog of trials that will create a ripple effect for months if not

years on future trial dates. It is difficult to see how the current trial date is likely to be the true trial

date given the current freeze on jury trials, the increase in positive COVID-19 cases, and the

uncertainty of when trials will resume. Further, because Mr. Sanchez had to obtain new counsel

through no fault of his own, he will likely have to seek extensions of time from deadlines in the

Court’s current Scheduling Order, which will also cause the trial date to be moved.

         This long period of detention implicates his due process rights and his right to a speedy

trial.

                                                     7
            Case 1:19-cr-03113-JB Document 245 Filed 07/13/20 Page 8 of 9



       A defendant who is required to wait long periods to be tried suffers from a
       magnitude of disabilities which in no way contribute to his well being. If he is
       incarcerated awaiting trial, unnecessary delay in the commencement of the trial
       could result in irreparable injury to an innocent individual. To one who is ultimately
       found guilty of a criminal offense, the time spent in detention may represent added
       time to his ultimate sentence and further retard the rehabilitative process.”

United States v. Theron, 782 F.2d 1510, 1513 (10th Cir. 1986) (quoting H.R.Rep. No. 1508, 93d

Cong., 2d Sess. 4, reprinted in 1974 U.S.Code Cong. & Ad.News, 7401, 7407-08) (Speedy Trial

Act legislative history); id. at 1516-17 (holding due process required that an incarcerated defendant

be released or tried within 30 days when, inter alia, delay of trial occurred due to co-defendants).

United States v. Margheim, 770 F.3d 1312, 1326 (10th Cir. 2014) (“Our court has recognized that

‘[d]elays approaching one year generally satisfy the requirement of presumptive prejudice[]’” for

purposes of speedy trial) (quoting United States v. Batie, 433 F.3d 1287, 1290 (10th Cir. 2006));

id. at 1329 (“prolonged pretrial incarceration is a well-established type of prejudice that a

defendant may rely upon in making a Sixth Amendment speedy trial claim”) (quoted authority

omitted).

       While Mr. Sanchez desires a speedy trial, he also recognizes that there is a large amount of

discovery that needs to be reviewed before trial, the defense needs to conduct its own investigation,

and there are motions that need to be litigated prior to trial. In addition, he recognizes the trial

may be delayed either to permit his newly assigned counsel more time or due to the backlog that

will be inevitably created by the pandemic. In either case, he should not have to suffer in pretrial

detention when there are conditions of release that can ensure compliance. Here the long delay

should be analyzed both to find that Mr. Sanchez has overcome the presumption of detention and

that there are conditions of release the Court can impose to assure Mr. Sanchez’s appearance at

trial and the safety of the community

                                                 8
          Case 1:19-cr-03113-JB Document 245 Filed 07/13/20 Page 9 of 9



       The United States opposes this Motion.



                                                           Respectfully submitted,
                                                           The Law Office of Ryan J. Villa

                                                    By:    /s/ Ryan J. Villa
                                                           RYAN J. VILLA
                                                           2501 Rio Grande Blvd. NW Ste A
                                                           Albuquerque, New Mexico 87104
                                                           (505) 639-5709
                                                           (505) 433-5812 (fax)
                                                           ryan@rjvlawfirm.com


                               CERTIFICATE OF SERVICE

       I hereby certify that on July 13, 2020, I filed the foregoing electronically through the
CM/ECF system, which caused counsel for the United States to be served by electronic means, as
more fully reflected on the Notice of Electronic Filing.


                                                    /s/ Ryan J. Villa
                                                    RYAN J. VILLA




                                                9
